 Case: 3:21-cv-00181-WHR Doc #: 17 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 224




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON

PIKE BRANDS LLC                                                  CASE NO. 3:21cv181

           Plaintiff,
                                                                 JUDGE WALTER H. RICE
v.

EZTOTZ, LLC, et al.

           Defendants.


                                                        ORDER


           It is hereby ordered that the above captioned cause be administratively processed. 1

           IT IS SO ORDERED.



                                                         WALTER H. RICE, JUDGE
                                                         UNITED STATES DISTRICT COURT




1   Case settled; parties have asked to withhold dismissal until end of calendar year so settlement papers can be
prepared and filed.
